Citation Nr: 0947529	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fragment shrapnel wound of the right shoulder 
with retained foreign bodies.

3.  Entitlement to an initial rating in excess of 10 percent 
for scar right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

6.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to service-connected 
disability.

7.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran's claims for service connection for left shoulder 
and heart disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A VA psychiatrist and a VA counselor have submitted 
statements opining that the Veteran has severe psychiatric 
disability due to his PTSD.  

2.  The Veteran has not been shown to have gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.

3.  The Veteran's right arm is his major upper extremity.

4.  The shrapnel wound of the right shoulder is not 
manifested by moderately severe injury to Muscle Group III or 
nerve damage, and range of motion is not limited to more than 
at the shoulder level, even taking into account functional 
loss due to pain or other pathology.

5.  The Veteran has a scar on his right shoulder that is less 
than six square inches in area, without ulceration, 
adherence, instability, tissue loss, or functional 
impairment. 

6.  The Veteran is receiving the maximum schedular evaluation 
for tinnitus.

7.  A January 2009 VA audiological report shows the greatest 
level of hearing loss among the audiological examination 
reports of record, and the results of this examination 
indicate that the Veteran has level I hearing in the right 
ear and level V hearing in the left ear.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but 
no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a fragment shrapnel wound of the right shoulder 
with retained foreign bodies have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5201, 5303 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for a right shoulder scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-7805 (2009).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009); Smith v. Nicholson, 451 F.3d. 1344, (Fed. Cir. 2006).

5.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

Regarding the Veteran's claim for increased ratings for PTSD, 
right shoulder scar, tinnitus, and hearing loss, this appeal 
arises from the Veteran's disagreement with the initial 
rating evaluations following the grant of service connection.  
In such cases the VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claims on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

In May 2004, prior to the initial rating decision that denied 
the Veteran's claim for a rating in excess of 20 percent for 
residuals of fragment shrapnel wound of the right shoulder 
with retained foreign bodies, the RO sent a letter to the 
Veteran which advised him of the VCAA, including the types of 
evidence and/or information necessary to substantiate his 
claim and the relative duties upon himself and VA in 
developing this claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although it does not appear that the Veteran was 
sent a letter that advised him of the bases for assigning an 
effective date with regard to this claim, because the Board 
has decided not to grant an increased rating for this claim, 
remand for such notice is not required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of this claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record reflects that the Veteran's service treatment 
records, private medical records, and VA medical records have 
been obtained.  The Veteran has been provided VA medical 
examinations.  The Veteran has submitted VA medical 
statements in support of his claims.  In July 2008 the 
Veteran stated that he had enclosed all the remaining 
information or evidence in support of his claim and requested 
that his claim be decided as soon as possible.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.

PTSD

An October 2004 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Veteran 
asserted at his September 2009 hearing that he is entitled to 
an initial rating in excess of 30 percent.  He reported that 
he retired early because his PTSD caused him increased 
anxiety at work.  As explained below, the Board finds that 
the Veteran's PTSD symptoms meet the criteria for an 
increased initial rating of 70 percent.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case the Veteran has submitted statements from his VA 
psychiatrist and VA counselor.  These letters, dated in 
December 2004, January 2005, September 2007, July 2008 and 
September 2009 have indicated that the Veteran's PTSD is 
severe in nature.  The examiners have indicated that the 
Veteran is unemployable due to PTSD and that he has a global 
assessment of functioning (GAF) score of 35.  A GAF ranging 
from 31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)(citing DSM-IV).  Based on these 
statements, the Board finds that the Veteran is entitled to a 
70 percent rating for PTSD.

Although the Veteran's VA psychiatrist and counselor have 
indicated that the Veteran is unemployable due to PTSD, the 
Board does not find that the Veteran is entitled to a 100 
percent rating for PTSD.  In contrast to their statements, 
the VA outpatient psychiatric records dated from October 2004 
to March 2008 repeatedly only indicate that the Veteran's 
mood was slightly depressed and anxious.  These records also 
show that the Veteran consistently denied psychosis, suicidal 
ideation, and homicidal ideation.  In March 2008, the 
Veteran's psychiatrist noted that the Veteran seemed to be 
coping okay and that the Veteran was looking forward to trout 
season.  These outpatient psychiatric records do not indicate 
that the Veteran had any of the criteria listed under 
Diagnostic Code 9411 for a 100 percent rating for PTSD.  The 
Board finds that overall the medical records do not indicate 
that the Veteran is completely unemployable due to his PTSD.  
The Veteran was provided VA psychiatric examinations in 
September 2004 and March 2008 and the examiners found the 
Veteran to have GAFs of 50 and 52.  A GAF of 50 indicates 
serious symptoms such as suicidal ideation and serious 
impairment in occupational functioning, but does not indicate 
total unemployability.  The September 2004 and March 2008 VA 
examinations have indicated that the Veteran was neatly 
groomed, and that he did not appear to be excessively 
anxious, depressed or tearful.  The Veteran denied suicidal 
ideation but reported hearing auditory hallucinations on 
occasion.  In this case the medical evidence has not shown 
the Veteran to have gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
Accordingly, his symptoms do not meet the criteria for a 100 
percent rating for PTSD.

Because the Veteran has not been shown to meet the 
requirements for a rating in excess of 70 percent at any time 
since the grant of service connection, staged ratings are not 
for assignment.  See Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  

Right Shoulder

The Veteran was granted service connection and a 20 percent 
rating for his right shoulder shrapnel wound by a November 
1967 rating decision.  The Veteran submitted his claim for an 
increased rating in February 2004.  He asserted at his 
September 2009 hearing that his right arm is weak.  As 
discussed below, the Board has found that the Veteran is not 
entitled to an increased rating for residuals of his right 
shoulder fragment wound under any applicable diagnostic code.

The Veteran's 20 percent rating for residuals of his right 
shoulder fragment wound was assigned under Diagnostic Code 
5303.  Diagnostic Code 5303 provides evaluations for 
disability of Muscle Group III: the elevation and abduction 
of the arm to the level of the shoulder; and, forward and 
backward swing of the arm in conjunction with muscle group 
II.  The intrinsic muscles of the shoulder girdle include the 
pectoralis major I (clavicular) and the deltoid.  38 C.F.R. § 
4.73, Diagnostic Code 5303.  This diagnostic code provides a 
zero percent evaluation for slight muscle injury, a 20 
percent evaluation for moderate muscle injury, a 30 percent 
evaluation for moderately severe muscle injury of the 
dominant extremity, and a 40 percent evaluation for severe 
muscle injury of the dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.

In order to meet the criteria for a higher, 30 percent, 
rating for damage to Muscle Group III, the evidence would 
need to reflect that the residuals of the wound to the right 
shoulder is moderately severe in nature.  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The Board finds that the criteria for a moderately severe 
disability have not been met.  The service treatment records 
reveal that the February 1967 fragment wound to the right arm 
was debrided, but there was no artery, nerve, or bony damage.  
On examination for discharge from service in August 1967 it 
was noted that there was no nerve damage or muscle atrophy in 
the right upper extremity.

Although VA examination in September 2004 revealed pain, easy 
fatigability and weakness, muscle strength was noted to be 
4/5 and there was no evidence of loss of deep fascia or loss 
of muscle substance.  X-rays of the right shoulder revealed 
no abnormality.

On VA examination in December 2008 the Veteran reported that 
he had received a deep penetrating would and that he had been 
hospitalized for about 45 days, at which time he returned to 
limited duty.  The Veteran reported constant right shoulder 
and arm pain and loss of strength.  The examiner noted muscle 
damage, but no evidence of nerve damage, bone damage, or 
joint damage.  The muscles could move the joint 
independently, but movement was limited by pain and easy 
fatigability.  The examiner specifically noted that there was 
no muscle weakness.

Because the service treatment records do not reveal that the 
right shoulder fragment injury resulted in prolonged 
infection, or sloughing of soft parts, or intermuscular 
scarring, and because the September 2004 and December 2008 VA 
examinations have not revealed little or no muscle weakness, 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles, the Veteran does not meet the criteria 
for a moderately severe injury to Muscle Group III.  
Consequently the Veteran is not entitled to an increased 
rating under Diagnostic Code 5303.

The Board has also considered whether the Veteran would be 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5201.  A 30 percent rating is assignable when the 
limitation of motion of the arm (major) is limited to midway 
between the side and shoulder level.  Both the September 2004 
and December 2008 VA examinations, however, have shown that 
even when considering functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint, 
the Veteran had right arm motion to shoulder level.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
Veteran has not met the criteria for a 30 percent rating for 
limitation of motion of the right arm.

The evidence reveals that the Veteran has not met the 
criteria for a rating in excess of 20 percent for this 
disability under any applicable diagnostic code.  Because the 
Veteran has not met the criteria for a higher rating at any 
time, staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder Scar

The October 2004 rating decision on appeal granted the 
Veteran service connection and a 10 percent rating for a 
tender right shoulder scar under Diagnostic Code 7804.  The 
Veteran has asserted that he is entitled to an initial rating 
in excess of 10 percent for his right shoulder scar.

The Board finds that the Veteran is not entitled to an 
initial rating in excess of 10 percent for his right shoulder 
scar.  Both the September 2004 and December 2008 VA 
examinations reveal the Veteran's scar is less than six 
square inches in area and is nondisfiguring.  The scar was 
noted to be soft, depressed and tender.  There was no 
evidence of ulceration, adherence, instability, tissue loss, 
or keloid formation.  There was no evidence of functional 
limitation or inflexibility.  Diagnostic Codes 7801-7805 do 
not provide for a rating in excess of 10 percent for a scar 
unless the area of the scar exceeds 12 square inches or 
results in limitation of function of the affected part.  In 
this case the evidence clearly shows that the Veteran's right 
shoulder scar is less than six square inches in area and does 
not result in limitation of function of the right upper 
extremity.  Because the Veteran has not been shown to meet 
the criteria for a rating in excess of 10 percent for his 
right shoulder scar at anytime, a staged initial rating in 
excess of 10 percent is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999). 

Tinnitus

The October 2004 rating decision granted the Veteran service 
connection and a 10 percent rating for tinnitus.  The Veteran 
has appealed the initial 10 percent rating assigned.  In 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344, (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher initial schedular rating, 
or separate schedular evaluations for tinnitus in each ear, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss by the 
October 2004 rating decision.  At his hearing the Veteran 
stated that he wore a hearing aid in his left ear and 
asserted that he should be granted a compensable initial 
rating for his bilateral hearing loss. 

The Veteran was provided VA audiological examinations in 
September 2004 and in January 2009.  The January 2009 
examination report shows the greater level of hearing loss 
and will therefore be used to determine the Veteran's 
disability rating.

The January 2009 audiometric evaluation of the right ear 
revealed puretone thresholds, in decibels, of 10, 5, 15, 40, 
and 55 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 28.75 decibels.  Audiometric evaluation in the 
left ear revealed puretone thresholds of 15, 15, 70, 65, 
and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 56.25 decibels.  Speech recognition ability was 
96 percent in the right ear and 88 percent in the left ear.  
The examiner noted that the Veteran had mild right ear 
sensorineural hearing loss and moderately severe left ear 
sensorineural hearing loss.  The examiner stated that the 
effect on the hearing loss disability on the Veteran's daily 
activity was difficulty understanding what people are saying.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Applying the results of the January 2009 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a compensable rating.  
Regarding the Veteran's right ear, the examination report 
reflects an average puretone threshold of 28.75 decibels and 
96 percent speech discrimination, showing his hearing loss to 
be Level I impairment under 38 C.F.R. § 4.85, Table VI.  The 
examination report shows that his left ear manifests average 
puretone threshold of 56.25 decibels and 88 percent speech 
discrimination, which is Level II impairment under Table VI.  
These levels of impairment, in turn, correlate to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.

Because the Veteran's left ear auditory threshold at 1000 
Hertz is less than 30 decibels, and his left ear auditory 
threshold at 2000 Hertz is 70 decibels, the Veteran is 
considered to have an exceptional pattern of hearing 
impairment in the left ear under 38 C.F.R. § 4.86(b).  
Considering Table VIa, the Veteran's left ear puretone 
average of 56.25 decibels results in the assignment of a 
Level IV hearing loss in the left ear.  Elevating that to the 
next higher Roman numeral as instructed by 38 C.F.R. 
§ 4.86(b) results in the assignment of a Level V hearing loss 
for the Veteran's left ear; however, Level I hearing in the 
right ear and Level V hearing in the left ear still 
correlates to a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.

As noted above, the other audiometric examination report of 
record reveals less hearing loss disability than reflected by 
the January 2009 VA audiometric examination report, and thus 
the Veteran's hearing acuity measurements from the other 
report also correlates to a noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran has not met the criteria for an compensable 
rating at any time for his bilateral hearing loss.  See 
Fenderson.  Accordingly, the preponderance of the evidence is 
against the Veteran's claim and an initial compensable rating 
for bilateral hearing loss is not warranted.  


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted subject to the law and regulations regarding the 
award of monetary benefits. 

Entitlement to a rating in excess of 20 percent for residuals 
of fragment shrapnel wound of the right shoulder with 
retained foreign bodies is denied.

Entitlement to an initial rating in excess of 10 percent for 
scar right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Veteran seeks service connection for left shoulder and 
heart disorders.  In his January 2005 notice of disagreement 
the Veteran asserted that he has a left shoulder disorder 
that is secondary to his service-connected right shoulder 
disorder.  At his September 2009 hearing the Veteran asserted 
that he has a heart disorder that is secondary to his 
service-connected PTSD.  The Board notes that the Veteran has 
not been provided adequate VCAA notice which informs the 
Veteran of what the evidence must show for entitlement to 
service connection.  The May 2004 VCAA notice letter did not 
inform the Veteran of what the evidence must show to 
establish entitlement to service connection on a direct basis 
or entitlement to service connection on a secondary basis.  
Additionally the rating decision, statement of the case and 
supplemental statement of the case do not discuss secondary 
service connection.  Accordingly, the Veteran's service 
connection claims must be remanded for the proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notification letter with respect to the 
claim for service connection for a left 
shoulder condition and for service 
connection for a heart condition which 
includes an explanation of the type of 
evidence necessary to establish a claim 
for service connection, including service 
connection as secondary to a service-
connected disability.  The Veteran should 
also be advised of the bases for assigning 
ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

2.  After the appropriate time period, 
issue the Veteran and his representative a 
supplemental statement of the case which 
includes notification of 38 C.F.R. § 3.310 
and a discussion of secondary service 
connection in the reasons and bases.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


